Citation Nr: 0814043	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence have been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.



FINDINGS OF FACT

1.  An August 1998 rating decision denied the veteran's 
application to reopen the claim of entitlement to service 
connection for a back disability.  The veteran did not file a 
notice of disagreement.  

2.  Evidence associated with the claims file subsequent to 
the August 1998 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for a 
back disability.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2005 that fully addressed all 
four notice elements and the notice requirements for a claim 
to reopen.  The March 2005 letter provided to the veteran 
included the criteria for reopening the previously denied 
claim of entitlement to service connection, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  This letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  Although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case dated 
June 2006 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed in deciding this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  Accordingly, the Board finds that the 
requirements of VCAA regarding the duty to notify have been 
met and that VA has no further duty prior to Board 
adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

With regard to the duty to assist, the claims file contains 
a service orthopedic consult report dated August 1958, an 
in-service sick slip, private treatment records, letters 
from his treating physicians and VA treatment records.  The 
VA found no service medical records on file for the veteran 
at the National Personnel Records Center in St. Louis, 
Missouri (NPRC) and it is presumed the records were 
destroyed in the 1973 fire at NPRC.  In such situations, VA 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Additionally, the claims file contains the veteran's 
statements in support of his claim, letters from his 
employers, and a letter from a prospective employer.  There 
is no other indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty 
to assist the veteran in developing the facts pertinent to 
his claim. 

II.  New and Material Evidence 

An unappealed Board decision in February 1988 denied the 
veteran's claim of entitlement to service connection for a 
back disability on the basis that a low back disorder was not 
incurred in or aggravated by service and any low back 
disorder which the veteran incurred in service was acute, 
transitory, and resolved prior to the veteran's separation 
from service.  The veteran filed several applications to 
reopen the claim with the last unappealed rating decision in 
August 1998.  The relevant evidence of record at the time of 
the August 1998 decision consisted of statements made by the 
veteran, a May 1987 regional office hearing transcript, 
letters from private physicians, private treatment records, a 
letter from Columbus Products Company, a letter from Columbus 
Public Schools, a letter from Westinghouse offering 
disability benefits, a personnel report from Westinghouse, an 
in-service sick slip and an orthopedic consultation from 
service.  The veteran did not file a notice of disagreement 
with the August 1998 rating decision.  Therefore, the August 
1998 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 39 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  39 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed.  Id.

The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  In 
October 2004, a claim to reopen the issue of entitlement to 
service connection for a back disability was received.  
Evidence of record subsequent to the August 1998 rating 
decision include statements made by the veteran, a letter 
from Columbus Products Company, a letter from Columbus Public 
Schools, a letter from Westinghouse offering disability 
benefits, a personnel report from Westinghouse, an in-service 
sick slip, an orthopedic consultation from service, 
Cleveland, Ohio VA outpatient treatment records and a May 
2006 DRO hearing transcript.  

The statements made by the veteran, a letter from Columbus 
Products Company, a letter from Columbus Public Schools, a 
letter from Westinghouse offering disability benefits, a 
personnel report from Westinghouse, an in-service sick slip, 
and an orthopedic consultation report from service are not 
new.  This evidence is cumulative and redundant of the 
evidence of record prior to the final unappealed rating 
decision in August 1998.  The May 2006 DRO hearing transcript 
is also not new evidence.  The transcript consisted of the 
veteran restating the events that caused his claimed injury 
in service and asserting that his back has gotten worse over 
the years.  However, the veteran's testimony did not provide 
any new information regarding a back disability in service or 
the relation of his back injury to his current physical 
problems.  

The Cleveland, Ohio VA outpatient treatment records are new 
in that the evidence was not of record at the time of the 
August 1998 decision.  However, the VA outpatient treatment 
records do not show any complaints or treatments regarding 
the veteran's back.  Thus, the Board finds that the new 
evidence is not material because it does not substantiate a 
fact necessary to establish that the veteran's back 
disability was incurred in or aggravated in service.  

In sum, the evidence received subsequent to the August 1998 
rating decision was duplicative, did not relate to an 
unestablished fact necessary to substantiate the claim, and 
did not raise a reasonable possibility of substantiating the 
claim.  The newly submitted evidence did not show that the 
veteran's claimed back disability is related to his military 
service.  Accordingly, having determined that new and 
material has not been submitted, the veteran's claim for 
service connection for a back disability is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disability is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


